Title: Mercy Otis Warren to Abigail Adams, 9 April 1798
From: Warren, Mercy Otis
To: Adams, Abigail


        
          
            Plimouth April 9th 1798
          
          Have I my dear madam appeared negligent in not answering your last friendly letter jest before you left this state.— low health through the winter may be an apology— I could make several others if necessary. but it can be of no importance for you to hear often from a retired individual whose Greatest pleasure is the retrospect of past life—of departed enjoyments—of future hope from a wish to discharge the domestic and social duties within her own sphere—these have been intermixed with so much Grief and bitterness of soul; that often when I take up my pen, I am affraid of diverging to private affliction that may call up feelings that for a moment might interrupt the felicity of others—
          we may melt inwardly at a succession of painful events, but we have no right to bring forward the obtrusive scenes and call out the involentary simpathy of the happy.—
          Public subjects farther than for the amusement of the moment, I have done with.—
          you and myself have long trodden over the wide feild of politics—we have walked hand in hand—have observed the flowers that adorn it: and the thorn that peirces the heel of him who explores the eminencies: as well as those that wound the breast of him who treads over the plain, or roams in the lonely Vally.— This in our day has not been the path of peace— And I fear we have yet to weep the miseries of our Country. a Country that has struggled with adversity—Gloryed in her successes—now weakened by the bitterness of party. and spreading regret over every mind for the stigma brought on the Great Council of America: by the disgraceful conduct of some of its members.— what a prostration of character within the Dome that once echoed the voice of fredom through the land. when the Amphitions of the western world were every where revereed for their cool dispassionate reasonings: and dignified by the Wisdom and equability of their measures—
          I have frequently heard with pleasure in answer to my inquiries relative to your health that you enjoy a Great share in a clime different from your native air.— Notwithstanding the Ettiquete of station that calls for a part of your time: I have no doubt madam that you find leasure for the exercise of your pen—and though your correspondents may be numerous—I dare say before you leave the

capital of American politics—splendor information and pleasure, you will take it up for the amusement and Gratification of one: who wishes no distance of time, place, or opinion,—may ever allienate the affections of those annimated by principles that look beyond the present confused state of human affairs.—
          Mr Warren is not now at home. when he is we read the news papers on all sides—and everything else we can come at. We read st Pierre— We have studied nature before—human nature—and have seen it in all its varieties.— we in General enjoy a healthful old age— a Competence—Contentment: and peace of Conscience— Mr Adams in a letter to me once quoted a beautiful Couplet which I now repeat,—and apply.
          
            Here Contemplation, prunes her ruffled wings.
            And the free soul looks down and pitys Kings.—
          
          My respects ever await the president of the united states. you may tell him if you please that if we should ever happen to meet another personal interview, his presence might awaken some Ideas of the Divine science of politics, which he used zealously to exhort us to Cultivate.— this might also annimate to that loquacity, and undisguised Chit-Chat, that he formerly admired in your uniform friend, / and Humble servant
          
            Mercy Warren
          
        
        
          the Death of the Good and amiable Dr. Clark I know you mourn with us.—
        
      